 



Exhibit 10(g)
Amendment to PartnerShares Stock Option Plan
Effective January 1, 2007, the fourth sentence of subsection (3) of
Section 7.1.1 is amended to read as follows:
“If the Participant and domestic partner reside in an area where such a
certificate is not available or if the Participant and domestic partner elect
not to register their domestic partnership, a person will not be considered a
domestic partner unless the Participant and/or domestic partner provides
sufficient evidence to the Company that all of the following requirements are
satisfied:”

 